¶25 I concur with the majority with regard to counts I and II; the State did not provide sufficient evidence as to the value of the fish Guidry was selling on January 11, 2005, thus those counts should be dismissed. But, the majority holds that Guidry lawfully fished on December 18-21, 2005, and therefore his convictions should be reversed. I respectfully dissent and would affirm Guidry’s convictions on counts III through X.
Bridgewater, J. (concurring in part, dissenting in part)
¶26 I would emphasize certain facts that support his conviction:
(1) Guidry is not a tribal member, thus it is his status, not his spouse’s, whose rights we determine;
(2) Where Guidry launched his boat and fished was not on the Nisqually Indian Reservation, but was on the Nisqually Tribe’s usual and accustomed fishing places;
(3) Guidry’s spouse did not accompany him on his boat, nor was she at the location to assist him in landing or transferring or sorting the fish.
¶27 This case involves a jurisdictional challenge. Guidry asserts that under the Nisqually Tribal Code (NTC) he was fishing lawfully and that the State of Washington did not have jurisdiction of him even though he was a non-Indian who fished off reservation. I disagree.
¶28 The State of Washington usually retains civil and criminal jurisdiction over all non-Indians, whether or not in *785“Indian country.”10 In matters of tribal fishing and hunting rights, the State cannot enforce its fishing laws against Indians or non-Indians on the tribe’s reservation. New Mexico v. Mescalero Apache Tribe, 462 U.S. 324, 343-44, 103 S. Ct. 2378, 76 L. Ed. 2d 611 (1983); see also Wagnon v. Prairie Band Potawatomi Nation, 546 U.S. 95, 118 n.2, 126 S. Ct. 676, 163 L. Ed. 2d 429 (2005). But a tribe may not exercise jurisdiction over non-Indian participation in its treaty fishery on nonreservation lands. Montana v. United States, 450 U.S. 544, 566, 101 S. Ct. 1245, 67 L. Ed. 2d 493 (1981) (Tribe may not regulate non-Indian hunting and fishing on land owned in fee by non-Indians within reservation.). Instead, the states regulate non-Indian fishing rights off reservation. Antoine v. Washington, 420 U.S. 194, 206, 95 S. Ct. 944, 43 L. Ed. 2d 129 (1975) (“Non-Indians are, of course, not beneficiaries of the preserved rights [to hunt and fish on ceded land] and the State remains wholly free to prohibit or regulate non-Indian hunting and fishing.”); Puyallup Tribe v. Dep’t of Game, 391 U.S. 392, 398, 88 S. Ct. 1725, 20 L. Ed. 2d 689 (1968) (Treaty tribes share the right to fish at usual and accustomed places with non-Indians, whose conduct the State “[c]ertainly” could regulate.); Sohappy v. Smith, 302 F. Supp. 899, 908 (D. Or. 1969) (“The state may regulate fishing by non-Indians to achieve a wide variety of management or ‘conservation’ objectives. Its selection of regulations ... is limited only by its own organic law and the standards of reasonableness required by the Fourteenth Amendment.”).
¶29 Despite his marriage to a tribal member, Guidry remains a Washington State resident who fished off reservation. While Guidry fished on the tribe’s usual and accustomed places, that is not reservation land. The State therefore had jurisdiction over him and could regulate his fishing activities. The majority is correct that Guidry asserts that the NTC provision permits him to fish in the Nisqually River without the presence of his spouse. But, I would not look to any *786provision of the NTC for control of Guidry’s actions. The State of Washington had jurisdiction over Guidry, it is under state law that we must evaluate his actions.
¶30 RCW 77.15.570 forbids participation by a non-Indian in Indian fisheries. It states in relevant part:
(1) Except as provided in subsection (3) of this section, it is unlawful for a person who is not a treaty Indian fisherman to participate in the taking of fish or shellfish in a treaty Indian fishery, or to be on board a vessel, or associated equipment, operating in a treaty Indian fishery. . . .
(2) A person who violates subsection (1) of this section with the intent of acting for commercial purposes, including any sale of catch, control of catch, profit from catch, or payment for fishing assistance, is guilty of a class C felony. . . .
(3) (a) The spouse, forebears, siblings, children, and grandchildren of a treaty Indian fisherman may assist the fisherman in exercising treaty Indian fishing rights when the treaty Indian fisherman is present at the fishing site.
RCW 77.15.570. “ ‘To participate’ ” means
an effort to operate a vessel or fishing equipment, provide immediate supervision in the operation of a vessel or fishing equipment, or otherwise assist in the fishing operation, to claim possession of a share of the catch, or to represent that the catch was lawfully taken in an Indian fishery.
RCW 77.15.570(4)(c).
¶31 Guidry takes an absurd stance that a spouse can “assist” under this statute by staying home if she gave her permission to fish. A spouse may assist a treaty fisherman if the treaty fisherman is present at the fishing site. RCW 77.15.570(3)(a). Chapter 77.15 RCW does not define “assist” or “fishing site.” This court reviews issues of statutory interpretation de novo. State v. Alvarado, 164 Wn.2d 556, 561, 192 P.3d 345 (2008). If the plain language is subject to only one interpretation, this court’s inquiry ends because plain language does not require construction. State v. Armendariz, 160 Wn.2d 106, 110, 156 P.3d 201 (2007). Absent ambiguity or a statutory definition, this court gives *787the words in a statute their common and ordinary meaning. Garrison v. Wash. State Nursing Bd., 87 Wn.2d 195, 196, 550 P.2d 7 (1976). To determine the plain meaning of an undefined term, this court may look to the dictionary. Garrison, 87 Wn.2d at 196.
f 32 “Assist” means “to give support or aid : help .. .tobe present as a spectator ... to give support or aid to esp. in some undertaking or effort ... to perform some service for ... to take one’s place with : join, attend.” Webster’s Third New International Dictionary 132 (2002) (emphasis added). With terms like “present,” “take one’s place with,” and “join,” a physical presence at the event, rather than moral or emotional support, is required.
¶33 A “fishing site” is also not so expansive as to include support given from home as Guidry contends. Br. of Appellant at 18. Under former RCW 77.08.010(46) (2008), a person fishes if he or she undertakes “an effort to kill, injure, harass, or catch a fish or shellfish.” A “site” is “the scene of an action ... or specified activity.” Webster’s, supra, at 2128. A fishing site is therefore the physical location where a person undertakes an effort to kill, injure, harass, or catch fish or shellfish. This can include the boat launch at the campground or the boat itself. This definition of “assist” and the requirement of physical presence at the actual location is also consistent with a Division One opinion interpreting the same statutory provision.
¶34 In State v. Price, 87 Wn. App. 424, 431, 942 P.2d 377 (1997), review denied, 137 Wn.2d 1004 (1999), Division One of this court considered whether former RCW 75.12.320 (1984),11 recodified as RCW 77.15.570, Laws of 1998, ch. 190, § 125, required the physical presence of the person assisted by or assisting a tribal fisherman in the exercise of his or her treaty rights. In Price, the defendant was a non-Indian married to a member of the Yakama Indian Nation. Price, 87 Wn. App. at 425. The State charged him *788with three counts of unlawful participation in fishing by a non-Indian in a treaty Indian fishery. Price, 87 Wn. App. at 425-26. He argued, in part, that he was assisting his wife in exercising her treaty fishing rights even though she was not present at the time he was fishing in an Indian fishery. Price, 87 Wn. App. at 425-26. Price contended that the State could not add a “presence” requirement to a treaty fisherman’s right to assistance because the Boldt12 opinion, which recognized the right of treaty fishermen to secure the assistance of his or her spouse, did not contain that requirement. Price, 87 Wn. App. at 430.
¶35 Division One rejected his argument, holding that the Boldt opinion allowed the State to regulate the right of a treaty tribe to take fish if such regulation met certain criteria or standards, including conservation. Price, 87 Wn. App. at 430. The court held that former ROW 77.12.320 was promulgated to protect Indian treaty rights, and that “the Indian’s presence with the non-Indian is a reasonable limitation.” Price, 87 Wn. App at 431. The treaty did not contemplate a treaty fisherman granting his or her rights to a non-tribal-member relative. Price, 87 Wn. App. at 431. Accordingly, the court held that in order to “assist,” the assisted or assisting “must be present at the catch.” Price, 87 Wn. App. at 431.
|36 The state statute is also consistent with federal regulations. The Price court noted that 50 C.F.R. § 371.7(4) (1994) permitted a non-Indian to assist a treaty fisherman when the treaty Indian fisherman is aboard the fishing vessel and exercising his or her own Indian fishing rights. Price, 87 Wn. App. at 431-32. Similarly, 50 C.F.R. § 300-.95(d)(1) requires the presence of the treaty Indian on the fishing vessel.
¶37 Further, RCW 77.15.570 is consistent with the policies and interpretation of treaties in the Boldt decision. The Boldt decision attempted to set forth the rights of Indians *789under the treaties at the time of their making. Price, 87 Wn. App. at 430. The opinion sought to protect Indians’ rights from non-Indians and other treaty tribes. Price, 87 Wn. App. at 430 n.12. By limiting the participation of non-Indians off reservation, RCW 77.15.570 assists Indians in protecting their fishing rights. Requiring the physical presence of an Indian with a non-Indian assistant does not unreasonably burden Indian fishing rights. Price, 87 Wn. App. at 431.
¶38 The majority notes that the NTC and Washington law contain conflicting language. It then relies upon the NTC to resolve the conflict. The majority also rejects Price because the Yakama Tribal Code differed from the NTC in that the Yakama Code did not permit nonmembers to assist members and it did not authorize tribal fishing where Price fished. The majority is correct in its reading of Price, but not in its import. The majority’s determination turns the law on its head. The question to be asked here is, “Does the Nisqually Tribe have jurisdiction over a non-tribal-member off the reservation?” It is without question that the NTC can control what a non-tribal-member can do on the reservation in permitting fishing or assisting a tribal spouse. Mescalero, 462 U.S. at 343-44. But it is quite another proposition to say that the NTC can provide a defense or add an element to an offense in the state of Washington.
¶39 The NTC and interpretations of “assisting” may provide some guidance for our understanding as to how the tribe considers the matter and its fishing rights when its tribal members are off the reservation, but it has no applicability to non-tribal-members. Washington has jurisdiction over non-tribal-members in its waters. RCW 77.15.570 is an act passed to preserve Indian fishing rights in nonreservation areas. It is what should control our consideration. We do not have to resolve any conflicts with the NTC because it is not competing with our state law. For instance, if the matter were to be tried to a jury, the instructions regarding the definition of “to assist” would not be taken from the NTC, but from the RCW and its inter*790pretation. To do otherwise would be to acknowledge that the NTC had jurisdiction over non-tribal-ruembers in the state of Washington. As an analogy, Canadian law could not add elements to a crime or provide a defense to a criminal act in Washington for the spouse of a Canadian citizen just because at one time what is now northern Washington was under the control of the British government.
¶40 The above rationale is precisely why Price is relevant and I would adopt its reasoning and interpretation of RCW 77.15.570. Of course, there are differences in the facts of the cases, but the positions of the tribes is not the deciding factor as to whether Price applies.
¶41 Also, in the last sentence on page 783, the majority’s holding and its citations reveal the majority’s misapprehension. When it posits that the State cannot require a nonmember spouse to possess a commercial fishing license, it cites cases that concern only the rights of an Indian; those cases do not concern a nonmember’s duty when off reservation. Boldt, 384 F. Supp. at 357; State v. Petit, 88 Wn.2d 267, 268-69, 558 P.2d 796 (1977). Guidry was not assisting his spouse under RCW 77.15.570(3), he does not possess treaty fishing rights, he was not exercising his wife’s treaty fishing rights, and he was commercial fishing without a license. I would affirm counts III-X.
¶42 Finally, even though I would affirm Guidry’s convictions for counts III-X, I would reverse the order of restitution because there was no casual connection between the acts and the restitution imposed. State v. Hunotte, 69 Wn. App. 670, 675, 851 P.2d 694 (1993). The amount was computed using Guidry’s alleged income in March 2005. That occurred before his December 2005 acts that lead to the instant convictions on counts III through X.
Review denied at 168 Wn.2d 1041 (2010).

 “Indian country” includes “all land within the limits of any Indian reservation under the jurisdiction of the United States Government.” 18 U.S.C. § 1151.


 Former RCW 75.12.320(1) and (2)(a) mirror the language of RCW 77.15.570(1) and (3)(a).


 United. States v. Washington, 384 F. Supp. 312 (W.D. Wash. 1974) (Boldt), aff’d, 520 F.2d 676 (9th Cir. 1975), cert. denied, 423 U.S. 1086 (1976).